Citation Nr: 9907213	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1992 to May 
1995.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1995 RO decision which, in pertinent part, 
denied service connection for a bilateral knee disability.  A 
personal hearing was held before an RO hearing officer in 
January 1997.


FINDING OF FACT

A bilateral knee disability (variously diagnosed as Osgood-
Schlatter's disease or chondromalacia) had its onset during 
service


CONCLUSION OF LAW

A bilateral knee disability was incurred in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1992 to May 1995.  A review of his service medical records 
shows that on medical examination performed for enlistment 
purposes in October 1991, his lower extremities were listed 
as normal.  He was 18 years old when he commenced active duty 
in February 1992.  A report of an December 1994 X-ray study 
of his knees, at Guantanamo Naval Hospital, indicates the 
study was performed due to chronic bilateral knee pain; the 
study showed that the bones and joints were unremarkable, 
with no evidence of fracture or subluxation.  A December 1994 
prescription report from the Naval Hospital (from the same 
date of the knee X-ray study) shows that he was prescribed 
Naprosyn (anti-inflammatory medication).  No clinical notes 
are associated with the prescription and X-ray study report.  
A separation examination, prior to the veteran's May 1995 
release from active duty, is not associated with the file.

In May 1995 (within days of separation from service), the 
veteran submitted a claim for service connection for a 
bilateral knee disability.  He said that he had been treated 
for knee problems at the Naval Hospital at Guantanamo Bay in 
1994-1995.

At an August 1995 VA examination, the veteran reported that 
he repeatedly injured both knees during service while running 
and walking, and that he was hit in the left knee by a rock 
during service.  He complained of intermittent bilateral knee 
pain, with occasional locking, giving way, and swelling.  On 
examination, there was full range of motion with some 
discomfort on extreme flexion of the left knee, with 
considerable crepitation.  There was no evidence of 
instability.  The pertinent diagnosis was history of injury 
of both knees, remote, symptomatic.

By a letter dated in January 1996, a private physician, L. C. 
Glasso, M.D., stated that he examined the veteran in 
September 1995 and January 1996 for bilateral knee pain.  He 
noted that the veteran had a long-standing history of Osgood-
Schlatter's disease.  He stated that on clinical examination 
in January 1996, there was chondromalacia and synovitis.  He 
said, "It appears that after training in the service, the 
chondromalacia became symptomatic with synovitis.  I don't 
know that there is any significant damage because of that."

By a letter to the Guantanamo Naval Hospital dated in January 
1996, the veteran reported treatment of bilateral knee pain 
at that facility during service, and requested copies of any 
medical records relating to such treatment.  He said he was 
told he had cartilage damage in his knees and received 
Naprosyn.  He stated that his duties were limited for three 
months due to this condition (a physical profile was 
assigned).

By a statement received in March 1996, the veteran asserted 
that he incurred injuries during service and developed 
problems in addition to Osgood-Schlatter's disease.  He 
submitted a copy of a February 1996 letter from the Naval 
Hospital which enclosed copies of the December 1994 X-ray 
study and prescription report (discussed above).

At a January 1997 RO hearing, the veteran reiterated many of 
his assertions.  He stated that he had bilateral knee pain 
after basic training, and that he only received treatment on 
a few occasions for his complaint, and was given pain 
medication.  He said he was placed on a physical profile 
after an X-ray study was performed which showed cartilage 
deterioration.  He said this condition was unrelated to 
Osgood-Schlatter's disease, which he said pre-existed 
military service and began when he was fourteen or fifteen 
years of age.

At a February 1997 VA examination, the veteran reported that 
Osgood-Schlatter's disease of both tibias was diagnosed when 
he was a teenager.  He said he developed chronic bilateral 
knee pain during service.  On examination, range of motion 
was normal.  The diagnoses were was Osgood-Schlatter's 
disease bilaterally from the veteran's teenage years, and 
possible bilateral chondromalacia (to be assessed by magnetic 
resonance imaging study (MRI)).   In a March 1997 addendum, 
the examiner noted that a February 1997 MRI showed no 
chondromalacia, meniscus tears, ligamentous disease, or 
effusions bilaterally.

II.  Analysis

The veteran's claim for service connection for a bilateral 
knee disability is well grounded, meaning plausible; all 
evidence has been properly developed, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

There is no medical evidence of a pre-service bilateral knee 
disability, and the veteran's knees were normal on entrance 
medical examination in October 1991.
The veteran's service medical records are negative for a 
diagnosis of a chronic bilateral knee disability, but they 
show that complaints of chronic bilateral knee pain were 
noted.  

Significantly, the veteran submitted a claim for a bilateral 
knee disability within days after separation from military 
service in May 1995.  On VA examination in August 1995, he 
was diagnosed with history of remote injury to both knees, 
symptomatic.  A private physician diagnosed chondromalacia 
and synovitis in January 1996 and related such to service.  
On VA examination in February 1997, the diagnoses were 
Osgood-Schlatter's disease and possible chondromalacia of 
both knees, although a subsequent February 1997 MRI was 
negative for chondromalacia.

Evidence supporting service connection for a bilateral knee 
disability includes the veteran's complaints of bilateral 
knee pain noted in service (leading to X-ray study and 
prescribed medication), the complaints of a bilateral knee 
disability immediately after release from active duty, and a 
diagnosed bilateral knee disability on examination soon after 
service.  The Board finds the evidence is approximately 
balanced on the question of whether the veteran's current 
bilateral knee disability (whether diagnosed as Osgood-
Schlatter's disease or chondromalacia) began in service.  
Under such circumstances, he is given the benefit of the 
doubt, 38 U.S.C.A. § 5107(b), and the Board concludes that a 
bilateral knee disability was incurred in service.  Thus, 
service connection is warranted.


ORDER

Service connection for a bilateral knee disability is 
granted.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


